PER CURIAM.
We affirm appellant’s criminal judgment and sentence. However, we reverse the imposition of the public defender lien because the trial court failed to inform appellant of his right to contest the amount of the lien before imposition. See Saunders v. State, 863 So.2d 458, 459 (Fla. 1st DCA 2004). Upon remand, appellant should be afforded the opportunity to have a hearing to contest the amount of the public defender lien.
*376AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN, DAVIS and LEWIS, JJ., concur.